DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2018 has been considered by the examiner.

Status of the Claims
The response and amendment filed 03/03/2021 is acknowledged.
Claims 1-21 are pending.
Applicant’s election without traverse of Group I, claims 1-7, 13-16 and 21 in the reply filed on 03/03/2021 is acknowledged.
Claims 8-12 and 17-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2021.
Claims 1-7, 13-16 and 21 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  
Claim Objections
Claims 3 and 15 are objected to because of the following informalities:  claim 3 recites of between 50 and 200 mg. It appears the recited mass was intended to refer to the total weight of the unit dosage form. If this was the intended interpretation, claims 3 and 15 would be clearer if the claims were amended. Claim 3 would be clearer by saying: The unit dosage form according to claim 1, wherein the total weight of the unit dosage form is between 50 and 200 mg.  Claim 15 would be clearer by saying: The unit dosage form according to claim 3, wherein the total weight of the unit dosage form is 100 mg.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7, 13-16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In this instance, one skilled in the art is unable to determine how to avoid infringement since a reference tablet may have, e.g., mazindol in the recited ratio but a ratio between the masses of the IR layer and SR layer outside the recited ratio. 
Clarification is required.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites Carbopol which is a trademark. Claim 5 contains the trademark/trade name Carbopol.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the a sustained release, pH-independent and water insoluble polymer in said SR layer and, accordingly, the identification/description is indefinite.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the unit dosage form according to claim 1, comprising a hydrophilic matrix. It is not entirely clear what this limitation refers to in claim 1, e.g., IR layer, i.e., hydrophilic diluent, SR layer, i.e., hydrophilic, sustained release, pH independent, and water insoluble polymer or both.
Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claims 1-2, 4-7, 13-14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Supernus, WO 2011123496 A1 (cited on Applicant’s IDS dated 09/07/2018) in view of Baron, US 20130095140 A1.
Claim 1 is directed to a mazindol oral pharmaceutical unit dosage form in the form of a multilayer matrix-type tablet comprising: at least one immediate release (IR) layer comprising mazindol and at least one diluent, at least one sustained release (SR) layer comprising mazindol and at least one sustained release, pH independent and water insoluble polymer, for a total amount of mazindol comprised between 1 and 6 mg, and a ratio in weight between the IR layers and the SR layers comprised between 40:60 and 80:20.
Supernus teaches unit dosage forms comprising mazindol (Supernus, e.g., Title, Abstract). Supernus teaches matrix tablet formulations including bilayer tablets (Supernus, e.g., 0061).
Supernus teaches a bilayer tablet with one layer containing mazindol in XR form and a second layer containing mazindol in an IR form. Extended release appears to be the same as sustained release (SR) recited in claim 1. 
Matrix tablets are capable of providing multiple release profiles (Supernus, e.g., 0061). Supernus teaches matrix systems including a matrix, wherein the matrix is hydrophilic or hydrophobic (Supernus, e.g., pp. 21-22, Example 7, and 0060).

Supernus teaches extended release (SR) tablets comprising mazindol and at least one rate controlling polymer, e.g., methacrylic and ethyl acrylate copolymer, and polyvinyl pyrrolidone. See Supernus, e.g., pg. 25, table 12. Extended release may be achieved by combining the drug with a pH independent polymer (Supernus, e.g., claim 21). Water insoluble non-pH-dependent polymers are suggested (Supernus, e.g., 0054). This meets the limitation of claim 1 – at least one sustained release (SR) layer comprising mazindol and at least one sustained release, pH independent, and water insoluble polymer. Methacrylic and ethyl acrylate copolymer meets the limitation of claim 5, polymers from the class of methacrylic acids. PVP K25 meets the limitation of claim 5, polyvinyl pyrrolidone derivative.
Supernus teaches IR tablets comprising 0.75 mg mazindol (Supernus, e.g., pp. 21-22, Example 7, Table 6). Supernus teaches extended release tablets comprising 0.75 mg. mazindol (Supernus, e.g., pg. 25, Table 12). Supernus teaches dosage forms preferably comprise from 0.5 mg to 10 mg total dose of mazindol (Supernus, e.g., 0079). 
It is recognized that Supernus does not expressly teach the range of mazindol comprised between 1 and 6 mg as recited in claim 1. However, the claimed range is entirely within and significantly overlaps with the preferred range of from 0.5 mg to 10 mg suggested in Supernus. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.

Supernus teaches unit dosage forms comprising mazindol wherein the unit dosage form is  a bilayer tablet comprising an immediate release layer and a sustained release layer, each layer including mazindol, wherein immediate release compositions include mazindol with a diluent such as MCC, wherein extended release compositions include mazindol with a controlled release polymer such as methacrylic and ethyl acrylate copolymer, wherein the unit dosage form preferably contains a total amount of mazindol ranging from 0.5 to 10 mg.
Supernus does not expressly teach a ratio in weight between the IR layer and the XR layer comprised between 4:6 and 8:2. However, when formulating bilayer tablets, it was understood the weight ratio between the layers is a parameter the skilled artisan would have optimized to achieve a desired release profile. For example, Baron teaches unit dosage forms, e.g., bilayer tablets may contain about 40% IR to about 60% MR or variations thereof (Baron, e.g., 0426) to obtain a release rate which outweighs the rate of metabolism of the compound (Baron, e.g., 0424).  Duration of release may be appropriately modified (Baron, e.g., 0425 and Example 1, 0516-0520). Selection of appropriate ratio between IR and MR may vary according to total amount drug per tablet / desired daily total dose of drug, e.g., number of units per dose depending on the desired release profile and desired administration schedule. Baron exemplifies 4 units per dose each with 20% IR and 80% SR (Baron, e.g., 0517). 

Applicable to claim 2: Supernus does not expressly teach a dissolution profile for the IR/XR bilayer tablet. However, Supernus teaches dissolution profiles for IR tablets (0.75 mg) and XR tablets (0.75) which provide one skilled in the art with a starting point for an IR/XR bilayer tablet. 
Supernus teaches IR tablet which has released about 95% - 100% of a 0.75 mg dose at 1 hour. See Supernus, e.g., Figs. 9-10. Supernus teaches extended release tablets (SR) which has released about 54% of a 0.75 mg dose at 1 hour. See Supernus, e.g., Fig. 14. 
Supernus teaches the IR tablet has released about 95% - 100 % of a 0.75 mg dose at 2 hours. See Supernus, e.g., Figs. 9-10. Supernus teaches extended release tablets (SR) which has released about 69% of a 0.75mg dose at 2 hours. See Supernus, e.g., Fig. 14. 
Combining these separate embodiments as one would with the bilayer tablet embodiment, the resulting dissolution profile would have released about 1.115 mg ((0.95 x 0.75) + (0.54 x 0.75)) 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine an immediate release tablet composition with an extended release tablet composition to arrive at the bilayer IR/XR tablet embodiment suggested in Supernus with a reasonable expectation of successfully arriving at a bilayer tablet having a dissolution profile within the scope of claim 2. The skilled artisan would have been motivated to make this modification because a bilayer IR/XR tablet requires a combination of IR mazindol composition and XR mazindol composition. Since the dissolution profiles are a property of each composition, the use of similar compositions would have been expected to produce similar dissolution profiles.
Applicable to claim 6: Supernus does not expressly teach a dissolution profile for the IR/XR bilayer tablet. However, Supernus does teach an IR tablet composition (Supernus, e.g., Examples 7-10, 0099-0104), and Supernus does teach XR tablet compositions (Supernus, e.g., example 13, 0106, table 12). Each of the compositions include a lubricant. The IR tablet composition includes magnesium stearate (Supernus, e.g., Table 9), while the XR composition includes glyceryl behenate (Supernus, e.g., Table 12). These are lubricants according to the present specification (0071 of PGPUB 20210038521). It would have been prima facie obvious before the effective filing date of the presently claimed invention to include a lubricant in each layer of the bilayer mazindol tablet of Supernus since Supernus teaches an IR tablet composition comprising 
Applicable to claims 7 and 16: Supernus does not expressly characterize the fluctuation of the Cmax(ss) value. However, this is a property of the composition of the bilayer tablet when administered to a subject. The dosage form does not have a reduced fluctuation or a Cmax. These are properties observed in a patient when the dosage form is taken by the patient. Since the prior art teaches a bilayer IR/XR tablet having a composition and dissolution profile meeting the limitations of instant claims 1 and 2, it is reasonable to conclude a bilayer tablet having a composition and dissolution profile suggested by the prior art would also exhibit properties similar to the reduced fluctuation as claimed if administered to patient.
Applicable to claims 13 and 14: As discussed with respect to claim 2 above, combining the IR composition and XR composition of Supernus into a bilayer tablet one would have arrived at a tablet having a weight ratio of mazindol in each layer of 50:50, i.e., 0.75 mg in the IR layer and 0.75 mg in the XR layer.  Additionally, bilayer tablets having 50% IR and 50% modified release are suggested in Baron (Baron, e.g., 0426). 
Accordingly, the subject matter of claims 1-2, 4-7, 13-14, 16, and 21 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Supernus, WO 2011123496 A1 (cited on Applicant’s IDS dated 09/07/2018) in view of Baron, US 20130095140 A1 as applied to claims 1-2, 4-7, 13-14, 16, and 21 above, and further in view of Bosse, US 20090175939.

However, the combined teachings of Supernus and Baron do not expressly teach a tablet weight. 
The claimed tablet weight appears to be similar to known bilayer tablet weights used in the art as evident from Bosse. Bosse teaches bilayer tablets, which like those of Supernus include an immediate release composition layer and a controlled release layer (Bosse, e.g., 0019). Bosse teaches immediate release layers will, in addition to the active agent, include one or more excipients, e.g., microcrystalline cellulose, and the total layer weight will generally be from about 100 to 300 mg (Bosse, e.g., 00130). Bosse further teaches controlled release layers will, in addition to the active agent, include one or more excipients, and the total layer weight will generally be from about 100 to about 300 mg (Bosse, e.g., 0136). 
From these teachings in Bosse, the skilled artisan would have understood a bilayer tablet comprising an immediate release layer composition and a controlled release composition would generally be about 200 to about 600 mg total. 
The range recited in claim 3 overlaps with the range suggested in Bosse. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the weight of a bilayer tablet comprising an immediate release layer comprising mazindol and an extended release layer comprising mazindol as understood from the combined teachings of Supernus and Baron using the general conditions suggested by Bosse for 
While Bosse does not expressly teach a total tablet weight of 100 mg as recited in claim 15, the mass recited, i.e., 100 mg, is close to the range of 200 mg – 600 mg for a total bilayer tablet weight suggested in Bosse, differing only by 100 mg. A skilled artisan would have recognized the total amount of mazindol in each tablet suggested by Supernus is less than the amount of active agents used in the bilayer tablets of Bosse. The difference between the amount of active agent in the bilayer tablets of Bosse and the amount of mazindol for each tablet suggested by Supernus would have prompted one skilled in the art to optimize the amount of excipient in each layer while maintaining the known dissolution profiles suggested in Supernus for lower amounts of mazindol using routine experimentation. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05. In this instance, since Bosse uses the term “about” with respect to the masses in each layer, since Bosse suggests the amounts may differ by hundreds of milligrams yet still be effective for immediate or controlled release, and since the amount of mazindol suggested 
Accordingly, the subject matter of claims 13 and 15 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/WILLIAM CRAIGO/Examiner, Art Unit 1615                                                                                                                                                                                                        




/SUSAN T TRAN/Primary Examiner, Art Unit 1615